Case 1:11-cv-00691-LAK-RWL Document 2482-18 Filed 04/21/20 Page 1 of 33




           EXHIBIT 18
Case 1:11-cv-00691-LAK-RWL Document 2482-18 Filed 04/21/20 Page 2 of 33
Case 1:11-cv-00691-LAK-RWL Document
Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                    2482-18 Filed
                                            Filed 04/06/20
                                                  04/21/20 Page
                                                           Page 1
                                                                3 of
                                                                  of 31
                                                                     33




         y,//d ϭϭ
Case 1:11-cv-00691-LAK-RWL Document 2482-18 Filed 04/21/20 Page 4 of 33
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 3
                                                                  5 of
                                                                    of 31
                                                                       33
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                  New Jersey
                                                                                                                                                   New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 SEPTEMBER 10, 2019                        Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1024966


PROFESSIONAL SERVICES AS POSTED THROUGH AUGUST 31, 2019


DATE           INIT              DESCRIPTION                                                                                          HOURS

07/22/19       MLY               TELECONFERENCE WITH CLIENT (.5); ANALYSIS OF                                                                2.40
                                 MOTION (1.9).

07/22/19       ABS               REVIEW/ANALYZE MOTION TO COMPEL AND FEDERAL                                                                 0.90
                                 RULES OF CIVIL PROCEDURE IN CONNECTION WITH
                                 EVALUATING RESPONSE/OPPOSITION TO SAME (0.7);
                                 REVIEW COMMUNICATIONS WITH CLIENT AND CLIENT'S
                                 EMAILS WITH PLAINTIFF'S COUNSEL (0.2).

07/23/19       MLY               ANALYZING MOTION PAPERS (2.5); CORRESPONDENCE                                                               3.80
                                 AND TELECONFERENCES WITH OPPOSING COUNSEL
                                 (0.3); TELECONFERENCE WITH J. RIZACK (1.0).

07/24/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL (0.1);                                                                 0.30
                                 CORRESPONDENCE WITH CLIENT (0.2).

07/26/19       MLY               ANALYZING AND REVISING PROPOSED STIPULATION                                                                 2.90
                                 (1.6); CORRESPONDENCE WITH OPPOSING COUNSEL
                                 (0.2); CORRESPONDENCE WITH CLIENT (0.2);
                                 TELECONFERENCE WITH CLIENT (0.5);
                                 CORRESPONDENCE WITH A. SILVERMAN RE RESPONSE
                                 (0.4).

07/26/19       ABS               ANALYZE CHEVRON SUBPOENA, MOTION TO COMPEL,                                                                 6.30
                                 AND EXHIBITS ANNEXED TO SAME, IN CONNECTION
                                 WITH EVALUATING RESPONSE TO SAME (4.5); ANALYZE
                                 CASE LAW CITED IN CHEVRON'S MOTION (1.1);
                                 COMMUNICATIONS WITH CHEVRON'S COUNSEL AND
                                 REVIEW DRAFT PROPOSED STIPULATED PROTOCOLS
                                 (0.7).

07/27/19       ABS               EMAILS WITH M. YAEGER RE: STRATEGY FOR                                                                      0.30
                                 OPPOSING OR OTHERWISE RESPONDING TO MOTION
                                 TO COMPEL.

07/29/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL (0.4);                                                                 2.50
                                 ANALYSIS OF PROPOSAL BY OPPOSING COUNSEL (1.2);
                                 DRAFTING TALKING POINTS FOR CALL WITH OPPOSING
                                 COUNSEL (0.9). DISCUSSIONS WITH A. SILVERMAN RE


                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 4
                                                                  6 of
                                                                    of 31
                                                                       33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 SEPTEMBER 10, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1024966



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 PROTOCOL AND EXTENSION OF TIME TO RESPOND.

07/29/19       ABS               COMMUNICATIONS WITH CHEVRON COUNSEL                                                                        2.70
                                 REGARDING PROPOSED PROTOCOL AND EXTENSION
                                 OF TIME TO RESPOND TO MOTION TO COMPEL (1.4);
                                 DISCUSSIONS WITH M. YAEGER RE: STRATEGY AS IT
                                 RELATES TO SAME (0.3); REVIEW/ANALYSIS OF MOTION
                                 TO COMPEL DOCUMENTS AND DRAFTS OF STIPULATED
                                 PROTOCOL(1.0).

07/30/19       MLY               CORRESPONDENCE WITH A. SILVERMAN RE PROTOCOL                                                               2.40
                                 AND CASE STRATEGY (0.4); CORRESPONDENCE WITH
                                 CLIENT RE CASE STRATEGY (0.2); TELECONFERENCE
                                 WITH A. SILVERMAN RE CASE STRATEGY (0.9);
                                 CORRESPONDENCE WITH OPPOSING COUNSEL RE
                                 PROTOCOL AND LETTER TO COURT (0.3);
                                 TELECONFERENCE WITH CLIENT RE CASE STRATEGY
                                 (0.6).

07/30/19       ABS               FURTHER ANALYSIS OF ISSUES AND DOCUMENTS                                                                   4.70
                                 REGARDING PROPOSED FORENSIC PROTOCOL,
                                 INCLUDING MULTIPLE COMMUNICATIONS WITH
                                 CHEVRON COUNSEL AND M. YAEGER REGARDING SAME
                                 (2.7); DRAFT LETTER TO COURT REQUESTING
                                 EXTENSION OF TIME TO RESPOND TO MOTION TO
                                 COMPEL (1.8); REVIEW GIBSON DUNN’S PROPOSED
                                 JOINT LETTER TO COURT (0.2).

07/31/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL (0.5);                                                                2.00
                                 REVISING POTENTIAL SOLO (NON-JOINT) LETTER TO
                                 COURT (0.5); REVISING JOINT LETTER OF COUNSEL TO
                                 COURT (0.6); CORRESPONDENCE WITH A. SILVERMAN
                                 RE ALL OF THE ABOVE (0.4).

07/31/19       ABS               CONTINUED NEGOTIATIONS WITH CHEVRON'S                                                                      4.20
                                 COUNSEL RE: FORENSIC PROTOCOL, INCLUDING
                                 MEETINGS WITH M. YAEGER TO DISCUSS STRATEGY
                                 RE: SAME (0.5); CONTINUE DRAFTING JOINT LETTER TO
                                 COURT REQUESTING EXTENSION OF TIME TO RESPOND
                                 TO MOTION TO COMPEL (1.0); CONTINUE DRAFTING
                                 INDEPENDENT LETTER TO COURT IN THE EVENT OF NO
                                 JOINT LETTER (2.0); REVIEW MAGISTRATE JUDGE'S
                                 RULES AND DOCKET IN CONNECTION WITH FILING
                                 JOINT LETTER (0.7).

08/01/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL (0.1);                                                                0.20
                                 CORRESPONDENCE WITH A. SILVERMAN RE
                                 COLLECTION OF DOCUMENTS AND CORRESPONDENCE


                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 5
                                                                  7 of
                                                                    of 31
                                                                       33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 SEPTEMBER 10, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1024966



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 WITH A. GROSS OF CRYPSIS (0.1).

08/01/19       ABS               REVIEW SUBPOENA; COMMUNICATIONS WITH CRPYSIS.                                                              0.50

08/02/19       ABS               EMAILS WITH CRYPSIS AND REVIEW DRAFT                                                                       0.60
                                 ENGAGEMENT LETTER (0.4); EMAILS WITH CLIENT RE:
                                 COLLECTING DEVICES FOR IMAGING (0.2).

08/03/19       MLY               TELECONFERENCE WITH CLIENT RE CASE STRATEGY                                                                0.40
                                 AND POTENTIAL PROPOSAL TO CHEVRON (0.3);
                                 TELECONFERENCE WITH A. SILVERMAN RE SAME (0.1).

08/03/19       ABS               CALL WITH M. YAEGER RE: STRATEGY FOR                                                                       1.10
                                 NEGOTIATING PROTOCOL (0.8); RESEARCH NEW YORK
                                 LAW RE: COST-SHIFTING UNDER RULE 45 (0.3).

08/05/19       MLY               REVISING PROPOSED AGREEMENT WITH CHEVRON                                                                   3.20
                                 (1.0); CORRESPONDENCE AND CONFERENCE WITH A.
                                 SILVERMAN RE SAME (0.2); CORRESPONDENCE AND
                                 TELECONFERENCES WITH CLIENT (0.5);
                                 CORRESPONDENCE AND TELECONFERENCES WITH
                                 CRYPSIS (1.5).

08/05/19       ABS               MEET WITH M. YAEGER REGARDING UPDATED                                                                      5.90
                                 PROPOSED PROTOCOL (2.0); ADDITIONAL RESEARCH
                                 RE: COST-SHIFTING UNDER RULE 45 (0.4);
                                 DRAFT/REVISE PROPOSED PROTOCOL (3.2); EMAILS
                                 WITH CLIENT RE: REVISED PROTOCOL (0.3).

08/06/19       MLY               REVISING PROPOSAL TO GIBSON (1.1);                                                                         2.50
                                 CORRESPONDENCE WITH OPPOSING COUNSEL (0.4);
                                 CORRESPONDENCE WITH CRYPSIS (0.3);
                                 CORRESPONDENCE AND TELECONFERENCE WITH
                                 CLIENT (0.7).

08/06/19       ABS               MEET WITH CLIENT RE: PROPOSED PROTOCOL (0.8);                                                              5.00
                                 CONTINUE DRAFTING/REVISING PROTOCOL (3.5);
                                 EMAILS WITH GIBSON DUNN RE: PROPOSED PROTOCOL
                                 (0.7).

08/07/19       MLY               CORRESPONDENCE AND TELECONFERENCE WITH                                                                     5.00
                                 OPPOSING COUNSEL REGARDING POTENTIAL
                                 AGREEMENT (1.3); PREPARATION FOR
                                 TELECONFERENCE WITH OPPOSING COUNSEL (0.3);
                                 TELECONFERENCE WITH CLIENT (0.2); ANALYSIS OF
                                 CHEVRON'S MOTION AND CASE LAW (1.2); DRAFTING
                                 OUTLINE FOR COURT FILING (2.0).

08/07/19       ABS               REVIEW PROTOCOLS IN PREPARATION FOR                                                                        3.10
                                 CONFERENCE CALL (0.3); CONFERENCE CALL AND
                                 EMAILS WITH GIBSON DUNN REGARDING OUR 8/5/19

                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 6
                                                                  8 of
                                                                    of 31
                                                                       33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 SEPTEMBER 10, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1024966



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 PROPOSAL (1.3); REVIEW SDNY DOCKET FOR OTHER
                                 RULE 45 MOTIONS (0.4); EMAILS WITH CRYPSIS (0.2);
                                 EMAILS WITH CLIENT RE: ACCOUNTS (0.3); WORK ON
                                 OUTLINE FOR JOINT BRIEF (0.6).

08/08/19       MLY               ANALYZING CASE LAW FOR JOINT LETTER TO COURT                                                               4.30
                                 (.5); ANALYZING DEPOSITIONS AND CORRESPONDENCE
                                 BETWEEN GIBSON AND RIZACK FOR JOINT LETTER TO
                                 COURT (2.5); DRAFTING OUTLINE FOR JOINT LETTER TO
                                 COURT (1.0); CORRESPONDENCE WITH CLIENT RE
                                 DISCOVERY (.3).

08/08/19       ABS               EMAILS WITH CLIENT (0.2); REVIEW CHEVRON/PATTON                                                            7.90
                                 BOGGS BRIEFING RE: RULE 45 AND CASES CITED IN
                                 SAME (1.4); RESEARCH NEW YORK CASE LAW IN
                                 CONNECTION WITH SUPPORTING JOINT BRIEF (1.4);
                                 ANALYZE RIZACK DEPOSITION TRANSCRIPTS AND
                                 EXCERPTS OF OTHER DEPOSITIONS ANNEXED TO
                                 CHEVRON’S MOTION (2.4); CONTINUE OUTLINING
                                 POINTS AND ISSUES TO ADDRESS IN JOINT BRIEF (1.2);
                                 BEGIN DRAFTING JOINT BRIEF (1.3).

08/09/19       MLY               ANALYZING DEPOSITION TRANSCRIPT (1.5);                                                                     2.40
                                 CONFERENCES WITH A. SILVERMAN RE OUTLINE FOR
                                 LETTER AND CASE STRATEGY (.7); CORRESPONDENCE
                                 WITH OPPOSING COUNSEL (.2).

08/09/19       ABS               EMAILS WITH CHEVRON COUNSEL RE STATUS OF                                                                   9.50
                                 COUNTEROFFER (0.2); MEET WITH M. YAEGER RE JOINT
                                 LETTER BRIEF (0.6); CONTINUE DRAFTING/REVISING
                                 JOINT BRIEF AND REVIEW DOCUMENTS AND CASE LAW
                                 IN CONNECTION WITH SAME (8.7).

08/10/19       ABS               CONTINUE DRAFTING/REVISING JOINT BRIEF AND                                                                 3.50
                                 REVIEW DOCUMENTS AND CASE LAW IN CONNECTION
                                 WITH SAME.

08/11/19       ABS               CONTINUE DRAFTING/REVISING JOINT BRIEF AND                                                                 6.80
                                 REVIEW DOCUMENTS AND CASE LAW IN CONNECTION
                                 WITH SAME.

08/12/19       MLY               CONFERENCES WITH A. SILVERMAN RE LETTER AND                                                                0.30
                                 CASE STRATEGY (0.2); CORRESPONDENCE WITH
                                 OPPOSING COUNSEL (0.1).

08/12/19       ABS               FURTHER REVISIONS TO JOINT BRIEF (0.8); EMAILS                                                             1.90
                                 WITH GIBSON DUNN RE: STATUS OF CHEVRON'S
                                 COUNTEROFFER AND TERMS OF ANY NECESSARY
                                 JOINT SUBMISSION (1.1).


                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 7
                                                                  9 of
                                                                    of 31
                                                                       33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 SEPTEMBER 10, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1024966



DATE           INIT              DESCRIPTION                                                                                          HOURS

08/13/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL (0.4);                                                                2.40
                                 ANALYSIS OF PROPOSAL (0.8); CORRESPONDENCE
                                 WITH A. SILVERMAN RE PROPOSAL (0.5); CONFERENCE
                                 WITH A. SILVERMAN RE LETTER TO COURT AND CASE
                                 STRATEGY (0.7).

08/13/19       ABS               FURTHER EMAILS WITH GIBSON DUNN RE STATUS OF                                                               4.60
                                 CHEVRON'S COUNTEROFFER AND TERMS OF JOINT
                                 FILING (0.4); REVIEW CHEVRON’S UPDATED PROPOSED
                                 PROTOCOL AND COMPARE TO PRIOR VERSIONS, AND
                                 EMAILS WITH CLIENT RE SAME (0.8); MEET WITH M.
                                 YAEGER RE STRATEGY FOR RESPONDING TO
                                 CHEVRON PROPOSAL AND CONTOURS OF ANY JOINT
                                 SUBMISSION (1.5); EMAILS WITH GIBSON DUNN RE
                                 CONSENT TO FILE AN OPPOSITION AND EXTENSION TO
                                 AUGUST 29TH (0.6); RESEARCH NEW YORK CASE LAW
                                 RE MOTION TO COMPEL FORENSIC IMAGING OF
                                 NONPARTY IN CONTEXT OF DELETED DOCUMENTS (0.8);
                                 DRAFT LETTER TO COURT REQUESTING PERMISSION
                                 TO FILE FORMAL OPPOSITION (0.5).

08/14/19       MLY               REVISING LETTER TO COURT RE SCHEDULING (.5);                                                               1.50
                                 CONFERENCE WITH A. SILVERMAN RE JOINT LETTER
                                 (1.0).

08/14/19       ABS               FINALIZE AND FILE LETTER TO COURT REQUESTING TO                                                            3.50
                                 FILE OPPOSITION (0.9) AND REVIEW CHEVRON
                                 OPPOSITION TO OUR REQUEST (0.2); MEET WITH Y.
                                 YAEGER RE STRATEGY FOR RESPONDING TO
                                 CHEVRON'S OPPOSITION (0.7); CALL WITH CLIENT RE
                                 STRATEGY FOR JOINT BRIEF (0.5); REVIEW PROPOSED
                                 PROTOCOLS TO IDENTIFY POINTS OF CONTENTION
                                 RELATIVE TO JOINT BRIEF AND AND MEET WITH M.
                                 YAEGER RE SAME (1.2).

08/15/19       MLY               DRAFTING RIZACK’S PORTION OF JOINT LETTER.                                                                 3.00

08/15/19       ABS               DRAFT PROPOSED EMAIL TO CHEVRON OUTLINING                                                                  4.40
                                 "DISAGREEMENT POINTS" FOR JOINT BRIEF (0.5);
                                 REVIEW DOCKET RE CONTEMPT MOTIONS AND
                                 PROCEEDINGS AGAINST DONZIGER (0.4); REVIEW
                                 CHEVRON MOTION TO COMPEL AND PROPOSED
                                 PROTOCOL, JUDGE KAPLAN'S OPINION ORDERING
                                 SAME, AND VARIOUS FILINGS MENTIONED
                                 THROUGHOUT OPINION (2.2); CONTINUE
                                 DRAFTING/REVISING JOINT BRIEF (1.3).

08/16/19       MLY               DRAFTING JOINT LETTER TO COURT.                                                                            5.00


                                                                   PAGE 5
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case
  Case1:11-cv-00691-LAK-RWL
       1:11-cv-00691-LAK-RWL Document
                             Document2482-18
                                      2472-11 Filed
                                              Filed04/21/20
                                                    04/06/20 Page
                                                             Page10  of31
                                                                  8 of  33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 SEPTEMBER 10, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1024966



DATE           INIT              DESCRIPTION                                                                                          HOURS

08/16/19       ABS               EMAILS WITH CLIENT RE POINTS OF DISAGREEMENT                                                               2.60
                                 FOR JOINT BRIEF AND REVISE EMAIL TO CHEVRON RE
                                 SAME (0.6); EMAIL GIBSON DUNN RE ISSUES FOR JOINT
                                 BRIEFING (0.2); CONTINUE WORKING ON JOINT BRIEF
                                 (1.8).

08/17/19       ABS               EMAILS RE STRATEGY WITH RESPECT TO JOINT BRIEF                                                             0.50
                                 AND REVIEW EDITS TO DRAFT OF SAME.

08/19/19       MLY               DRAFTING JOINT LETTER TO COURT.                                                                            1.00

08/19/19       ABS               CONTINUE DRAFTING/REVISING JOINT LETTER BRIEF                                                              8.30
                                 (7.8); FURTHER REVIEW OF SDNY CASE LAW IN
                                 SUPPORT OF LETTER BRIEF, INCLUDING RE RULE 45
                                 COST-SHIFTING ANALYSIS (0.5).

08/20/19       MLY               DRAFTING JOINT LETTER TO COURT.                                                                            1.00

08/20/19       ABS               EMAILS WITH CHEVRON’S COUNSEL RE FORMATTING                                                                1.00
                                 OF JOINT BRIEF (0.4) AND FURTHER REVISIONS TO
                                 SAME (0.6).

08/21/19       MLY               REVISING DRAFT JOINT LETTER.                                                                               2.40

08/21/19       ABS               EMAILS WITH CHEVRON’S COUNSEL RE JOINT BRIEF.                                                              0.30

08/22/19       MLY               REVISING DRAFT JOINT LETTER; CONFERENCE WITH A.                                                            0.40
                                 SILVERMAN RE SAME (0.4).

08/22/19       ABS               FINALIZE FIRST DRAFT OF RIZACK PORTION OF JOINT                                                            5.50
                                 LETTER AND EMAIL SAME TO CHEVRON’S COUNSEL
                                 (2.0); REVIEW DRAFT OF CHEVRON’S PORTION OF JOINT
                                 LETTER (1.3); REVIEW CASE LAW CITED IN CHEVRON’S
                                 JOINT LETTER (0.5); REVIEW YASS DEPOSITION
                                 TRANSCRIPT (1.0); BEGIN OUTLINING   RESPONSES TO
                                 ISSUES RAISED IN CHEVRON’S JOINT LETTER (0.3);
                                 MEET WITH M. YAEGER RE STRATEGY FOR
                                 RESPONDING TO CHEVRON’S LETTER (0.4).

08/23/19       MLY               DRAFTING REVISION TO RIZACK'S PORTION OF JOINT                                                             6.00
                                 LETTER.

08/23/19       ABS               CONTINUE DRAFTING/REVISING RIZACK’S PORTION OF                                                             2.60
                                 JOINT LETTER; REVIEW CHEVRON’S DRAFT AND CASE
                                 LAW CITED IN SAME; EMAILS WITH CLIENT RE JOINT
                                 BRIEF.

08/26/19       MLY               DRAFTING REVISION TO RIZACK’S PORTION OF JOINT                                                             6.00
                                 LETTER.

08/26/19       ABS               FURTHER REVISIONS TO RIZACK’S PORTION OF JOINT                                                             3.10
                                 BRIEF (2.0); REVIEW CASE LAW CITED IN CHEVRON’S

                                                                   PAGE 6
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case
  Case1:11-cv-00691-LAK-RWL
       1:11-cv-00691-LAK-RWL Document
                             Document2482-18
                                      2472-11 Filed
                                              Filed04/21/20
                                                    04/06/20 Page
                                                             Page11  of31
                                                                  9 of  33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 SEPTEMBER 10, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1024966



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 DRAFT LETTER (0.5); REVIEW DRAFT LETTER AND
                                 EXHIBITS TO MOTION (0.6).

08/27/19       MLY               REVISING RIZACK’S PORTION OF JOINT LETTER.                                                                 3.40

08/27/19       ABS               EMAILS WITH CHEVRON COUNSEL RE FILING OF JOINT                                                             3.10
                                 BRIEF (0.4); FINALIZE RIZACK’S PORTION OF JOINT
                                 LETTER (2.1); REVIEW CHEVRON’S REVISIONS TO JOINT
                                 LETTER (0.6).

08/28/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                    0.90
                                 JOINT LETTER (.4); REVIEWING CHEVRON’S ADDITIONAL
                                 REVISIONS TO JOINT LETTER (.2); TELECONFERENCE
                                 WITH CLIENT (.3).

08/28/19       ABS               EMAILS WITH CHEVRON COUNSEL RE FILING AND                                                                  0.70
                                 FINALIZING JOINT LETTER (0.3); REVIEW CHEVRON’S
                                 SECOND REVISIONS TO JOINT LETTER (0.4).


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $91,760.50



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                           67.60         hours at           $650.00 =               43,940.00
ABS             ALEX B. SILVERMAN                                       105.10         hours at           $455.00 =               47,820.50
                TOTALS                                                  172.70                                                   $91,760.50

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                             $91,760.50


                                                                        INVOICE 1024966 TOTAL                         $             91,760.50


BALANCE DUE FROM PREVIOUS STATEMENT                                                                                   $                     0.00
LESS: PAYMENTS                                                                                                        $                     0.00



                                                                            TOTAL AMOUNT DUE                          $             91,760.50




                                                                   PAGE 7
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
Case 1:11-cv-00691-LAK-RWL Document 2482-18 Filed 04/21/20 Page 12 of 33
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 11
                                                                  13 of
                                                                     of 31
                                                                        33
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                Florham Park
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                    New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 OCTOBER 31, 2019                          Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1032288


PROFESSIONAL SERVICES AS POSTED THROUGH SEPTEMBER 30, 2019


DATE           INIT              DESCRIPTION                                                                                          HOURS

09/05/19       ABS               REVIEW PRIOR ORDERS BY JUDGE KAPLAN RE                                                                      0.40
                                 CONTEMPT OF RICO JUDGMENT AND INJUNCTION IN
                                 CONNECTION WITH SCHEDULED PROTOCOL HEARING.

09/09/19       MLY               PREPARATION FOR HEARING ON FRIDAY, INCLUDING                                                                1.50
                                 REVIEW OF CHEVRON’S FILINGS AND
                                 CORRESPONDENCE, AND PREVIOUS COURT ORDERS.

09/09/19       ABS               MEET WITH M. YAEGER RE VARIOUS ISSUES IN                                                                    0.40
                                 PREPARATION FOR UPCOMING HEARING.

09/10/19       MLY               PREPARATION FOR COURT CONFERENCE, INCLUDING                                                                 1.90
                                 ANALYSIS OF RECORD IN THE CASE.

09/10/19       ABS               ANALYZE CASE LAW, FRCP, AND DEPOSITION                                                                      0.90
                                 TRANSCRIPTS IN PREPARATION FOR HEARING.

09/11/19       MLY               ANALYSIS OF CASE LAW IN PREPARATION FOR COURT                                                               2.00
                                 CONFERENCE.

09/12/19       ABS               PREPARE FOR SDNY HEARING RE PROTOCOL.                                                                       0.60

09/12/19       HS*               REVIEW MATERIALS FOR ARGUMENT AND CREATE                                                                    4.60
                                 BINDERS FOR COUNSEL.

09/13/19       MLY               PREPARATION FOR COURT CONFERENCE (4.0); COURT                                                               7.60
                                 CONFERENCE (1.3); TELECONFERENCE WITH CLIENT
                                 (.6); INTERNAL CONFERENCE RE PROTOCOL (1.7).

09/13/19       ABS               MEET WITH M. YAEGER IN PREPARATION FOR HEARING                                                              8.20
                                 ON MOTION TO COMPEL (3.1); APPEAR FOR/ATTEND
                                 HEARING AT SDNY (2.2); WORK WITH M. YAEGER ON
                                 STRATEGY FOR REVISING PROTOCOL IN ACCORDANCE
                                 WITH COURT ORDER (2.9)

09/15/19       MLY               CORRESPONDENCE WITH SILVERMAN, MCGINTY, AND                                                                 0.20
                                 E-DISCOVERY TASK FORCE (.1); CORRESPONDENCE
                                 WITH CRYPSIS (.1).

09/16/19       MLY               CONFERENCE WITH A. SILVERMAN AND J. MCGINTY RE                                                              2.10
                                 DOCUMENT REVIEW AND PROTOCOL (.8); CONFERENCE
                                 WITH A. SILVERMAN RE PROTOCOL (1.2);

                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 12
                                                                  14 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 OCTOBER 31, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1032288



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 CORRESPONDENCE WITH CRYPSIS (.1).

09/16/19       ABS               ANALYZE TRANSCRIPT OF PROTOCOL HEARING (0.5);                                                              6.60
                                 COMMUNICATIONS WITH CLIENT RE COURT’S RULING
                                 AND NEXT STEPS (0.3); MEET WITH M. YAEGER AND J.
                                 MCGINTY RE REVISIONS TO PROTOCOL (2.5); DRAFT
                                 REVISED PROTOCOL CONSISTENT WITH COURT’S 9/13
                                 RULING (3.3).

09/17/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                    3.20
                                 PROTOCOL (.2); CORRESPONDENCE AND CONFERENCE
                                 LA WITH A. SILVERMAN RE PROTOCOL (.8);
                                 TELECONFERENCE WITH CLIENT (.5);
                                 TELECONFERENCE WITH CRYPSIS (.8); REVISING
                                 PROTOCOL (.9).

09/17/19       ABS               CONFERENCE CALL WITH CRYPSIS RE PROTOCOL (0.8);                                                            2.50
                                 MEET WITH M. YAEGER RE PROTOCOL AND IN FOLLOW
                                 UP TO CALL WITH CRYPSIS (0.6); EMAILS WITH CRYPSIS
                                 RE PROTOCOL (0.4); EMAILS WITH CHEVRON RE
                                 REVISIONS TO PROTOCOL (0.2) AND
                                 DRAFTING/REVISING EMAIL RESPONDING TO SAME
                                 (0.2); REVIEW REVISIONS TO PROTOCOL (0.3).

09/17/19       HS*               REVIEW AND PROOFREAD LETTER.                                                                               0.80

09/18/19       MLY               TELECONFERENCE WITH CRYPSIS RE PROTOCOL (.9);                                                              6.70
                                 CONFERENCE WITH A. SILVERMAN RE PROTOCOL (1.0)
                                 ANALYSIS AND REVISION OF PROTOCOL (4.8)

09/18/19       ABS               CONFERENCE CALL AND FOLLOW UP EMAILS WITH                                                                  5.10
                                 CRYPSIS RE PROTOCOL (1.1); MEET WITH M. YAEGER
                                 RE REVISIONS TO PROTOCOL (1.0); DRAFT EMAIL TO
                                 CHEVRON RE PROTOCOL (0.2); CONTINUE
                                 DRAFTING/REVISING PROTOCOL AND PROPOSED
                                 ORDER (2.8).

09/20/19       MLY               CORRESPONDENCE AND TELECONFERENCE WITH                                                                     2.80
                                 OPPOSING COUNSEL (1.2); CORRESPONDENCE AND
                                 TELECONFERENCE WITH CRYPSIS RE PROTOCOL AND
                                 DOCUMENT REVIEW (1.0); INTERNAL
                                 CORRESPONDENCE RE DOCUMENT REVIEW AND
                                 PROTOCOL (.6).

09/20/19       ABS               EMAILS WITH CHEVRON RE REVISED PROTOCOL (0.3);                                                             1.50
                                 PREPARE FOR/ATTEND CONFERENCE CALL WITH
                                 CHEVRON RE REVISIONS TO PROTOCOL (1.2).

09/23/19       MLY               INTERNAL TELECONFERENCES AND                                                                               6.10
                                 CORRESPONDENCE RE DOCUMENT REVIEW (.6);

                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 13
                                                                  15 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 OCTOBER 31, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1032288



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 ANALYSIS OF CHEVRON’S REVISION TO PROTOCOL,
                                 AND CONFERENCE WITH A. SILVERMAN RE SAME (5.5).

09/23/19       ABS               REVIEW CHEVRON COVER EMAIL ENCLOSING                                                                       3.70
                                 REVISIONS TO PROTOCOL (0.2); ANALYZE CHEVRON
                                 REVISIONS TO PROTOCOL, INCLUDING MEETING WITH
                                 M. YAEGER RE SAME (2.8); DRAFT/REVISE PROTOCOL
                                 AND COVER EMAIL TO CHEVRON RE SAME (0.7).

09/24/19       MLY               TELECONFERENCE WITH CLIENT (.1);                                                                           5.10
                                 TELECONFERENCE WITH CRYPSIS (.3);
                                 CORRESPONDENCE WITH OPPOSING COUNSEL RE
                                 PROTOCOL (1.5); CORRESPONDENCE AND
                                 CONFERENCES WITH SILVERMAN RE PROTOCOL (2.0);
                                 ANALYZING CHEVRON’S REVISIONS TO PROTOCOL (1.2).

09/24/19       ABS               FURTHER REVISIONS TO 9/24 PROTOCOL (3.3);                                                                  5.80
                                 DRAFT/REVISE COVER EMAIL TO CHEVRON RE SAME
                                 (1.6); FOLLOW UP EMAILS WITH CHEVRON’S COUNSEL
                                 RE 9/24 DRAFT PROTOCOL (0.6); EMAILS WITH CLIENT
                                 RE PROTOCOL (0.3).

09/25/19       MLY               ANALYSIS OF CHEVRON’S REVISIONS TO PROTOCOL                                                                2.40
                                 (1.3); TELECONFERENCE WITH A. SILVERMAN RE SAME
                                 (.4); CORRESPONDENCE WITH OPPOSING COUNSEL (.7).

09/25/19       ABS               REVIEW/ANALYZE CHEVRON'S 9/24 REVISED DRAFT                                                                4.10
                                 PROTOCOL (1.3); DRAFT/REVISE UPDATED PROTOCOL
                                 (1.8); DRAFT EMAIL TO CHEVRON'S COUNSEL RE
                                 RIZACK'S 9/25 DRAFT (1.0).

09/26/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                    0.50
                                 PROTOCOL (.2); CORRESPONDENCE WITH A.
                                 SILVERMAN RE PROTOCOL (.3)

09/26/19       MLY               CORRESPONDENCE WITH A. SILVERMAN RE                                                                        0.10
                                 PROTOCOL.

09/26/19       ABS               ANALYZE CHEVRON’S RESPONSE/COMMENTS TO                                                                     0.50
                                 RIZACK’S 9/25 DRAFT PROTOCOL AND STRATEGIZE
                                 WITH M. YAEGER RE RESPONDING TO SAME.

09/27/19       MLY               ANALYZING AND REVISING PROTOCOL (1.0);                                                                     3.30
                                 CORRESPONDENCE WITH OPPOSING COUNSEL (.6);
                                 DRAFTING LETTER TO COURT RE EXTENSION (1.0);
                                 TELECONFERENCES WITH TEAM RE PROTOCOL AND
                                 DOCUMENT PROCESSING (.7).




                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 14
                                                                  16 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 OCTOBER 31, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1032288



DATE           INIT              DESCRIPTION                                                                                          HOURS

09/27/19       ABS               DRAFT LETTER TO COURT REQUESTING EXTENSION OF                                                              2.60
                                 TIME TO SUBMIT PROPOSED ORDER AND PROTOCOL
                                 (0.4); COMMUNICATIONS WITH CHEVRON'S COUNSEL RE
                                 REVISIONS TO PROTOCOL AND REQUESTING
                                 EXTENSION (0.4); RESEARCH NEW YORK LAW RE
                                 REQUESTING ATTORNEYS' FEES PRIOR TO COMPLETED
                                 SUBPOENA RESPONSE (0.6); ANALYSIS OF CHEVRON'S
                                 DRAFT PROTOCOL (0.5); FURTHER REVISIONS TO
                                 PROTOCOL AND FORWARD 9/27/19 DRAFT TO
                                 CHEVRON'S COUNSEL (0.7)


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $53,327.50



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                            45.50        hours at           $665.00 =               30,257.50
ABS             ALEX B. SILVERMAN                                         42.90        hours at           $500.00 =               21,450.00
HS*             HANNA STRANGE*                                             5.40        hours at           $300.00 =                1,620.00
                TOTALS                                                    93.80                                                  $53,327.50

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                             $53,327.50

INTEREST                                                                                                              $                 688.20
                                                                        INVOICE 1032288 TOTAL                         $             54,015.70


BALANCE DUE FROM PREVIOUS STATEMENT                                                                                   $             91,760.50
LESS: PAYMENTS                                                                                                        $                  0.00



                                                                            TOTAL AMOUNT DUE                          $           145,776.20




                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
Case 1:11-cv-00691-LAK-RWL Document 2482-18 Filed 04/21/20 Page 17 of 33
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 16
                                                                  18 of
                                                                     of 31
                                                                        33
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                Florham Park
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                    New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 NOVEMBER 26, 2019                         Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1033030


PROFESSIONAL SERVICES AS POSTED THROUGH OCTOBER 31, 2019


DATE           INIT              DESCRIPTION                                                                                          HOURS

09/30/19       MLY               CORRESPONDENCE AND TELECONFERENCES WITH                                                                     0.50
                                 TEAM RE DOCUMENT PROCESSING AND REVIEW.

10/01/19       MLY               CORRESPONDENCE AND TELECONFERENCE WITH                                                                      0.40
                                 TEAM RE DOCUMENT REVIEW.

10/02/19       MLY               CORRESPONDENCE WITH CHEVRON (.2);                                                                           0.80
                                 CORRESPONDENCE WITH CRYPSIS (.4);
                                 TELECONFERENCES RE PROTOCOL (.2).

10/02/19       ABS               EMAILS WITH CHEVRON’S COUNSEL RE STATUS OF                                                                  0.60
                                 REVISIONS (0.2); REVIEW/ANALYSIS OF CHEVRON’S
                                 PROPOSED REVISIONS (0.4).

10/03/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                     3.50
                                 PROTOCOL(1.0); TELECONFERENCES WITH A.
                                 SILVERMAN RE SAME (.7); TELECONFERENCE WITH
                                 CRYPSIS RE SAME (1.0); ANALYSISI OF PROTOCOL (.8).

10/03/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE CONTINUED                                                                  3.90
                                 NEGOTIATION OF PROTOCOL (1.3); EMAILS WITH
                                 CRYPSIS RE OBTAINING IMAGES/DRIVES (0.3);
                                 REVIEW/ANALYZE CHEVRON'S 10/2/19 DRAFT
                                 PROTOCOL (0.3); FURTHER REVISIONS TO PROTOCOL
                                 (0.8); COMMUNICATIONS WITH CRYPSIS RE PROTOCOL
                                 PAYMENT PROCEDURES (0.5); MEET WITH M. YAEGER
                                 RE VARIOUS PROTOCOL ISSUES (0.7).

10/04/19       MLY               FINALIZING PROTOCOL (.4); CORRESPONDENCE WITH                                                               1.00
                                 OPPOSING COUNSEL, CRYPSIS, AND CARLTON TEAM
                                 (.5); TELECONFERENCE WITH CARLTON TEAM (.1).

10/04/19       ABS               EMAILS WITH CRYPSIS REGARDING PROTOCOL                                                                      2.90
                                 PAYMENT ISSUES (0.5); CONTINUE DRAFTING/REVISING
                                 PROTOCOL AND FINALIZE PROTOCOL IN PREPARATION
                                 FOR FILING (0.8); EMAILS WITH CHEVRON’S COUNSEL IN
                                 CONNECTION WITH FINALIZING PROTOCOL (0.9); DRAFT
                                 COVER LETTER TO COURT REGARDING PROPOSED
                                 ORDER AND PROTOCOL (0.2); EMAILS WITH CLIENT
                                 REGARDING FILING OF PROPOSED PROTOCOL AND

                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 17
                                                                  19 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 NOVEMBER 26, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1033030



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 NEXT STEPS (0.2); EMAILS WITH CRYPSIS REGARDING
                                 FILING OF PROPOSED PROTOCOL AND NEXT STEPS
                                 (0.3).

10/07/19       MLY               TELECONFERENCES AND CORRESPONDENCE WITH                                                                    2.60
                                 TEAM RE PROCESSING DOCUMENTS,
                                 RECONSTRUCTION, AND PRODUCTION (2.1) ;
                                 TELECONFERENCE WITH CLIENT RE PRIVILEGE LIST
                                 AND CONFIDENTIAL PERSONS LISTS (.5).

10/07/19       ABS               TELECONFERENCE WITH CRYPSIS RE: NEXT STEPS IN                                                              1.90
                                 CARRYING OUT PROTOCOL (0.7); EMAILS WITH CRYPSIS
                                 RE: PROTOCOL (0.3); ANALYZE PROTOCOL IN
                                 CONNECTION WITH ASSESSING NEXT STEPS FOR
                                 COMPLYING WITH SAME (0.2); COMMUNICATIONS WITH
                                 CLIENT AND WORK RELATED TO RE: IDENTIFYING AND
                                 COMPILING PERSONAL & CONFIDENTIAL LIST (0.7).

10/08/19       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      1.40
                                 CERTIFICATIONS AND DISCOVERY.

10/09/19       ABS               EMAILS WITH CRYPSIS REGARDING PROTOCOL ACTION                                                              0.50
                                 ITEMS.

10/10/19       MLY               CORRESPONDENCE RE DISCOVERY.                                                                               0.30

10/11/19       MLY               TELECONFERENCE AND CORRESPONDENCE WITH A.                                                                  0.50
                                 SILVERMAN RE CERTIFICATIONS

10/11/19       ABS               REVIEW SDNY PROCEDURES FOR FILING COPY OF                                                                  0.40
                                 IMAGES UNDER SEAL (0.3); EMAIL DECLARATIONS AND
                                 CERTIFICATIONS TO CHEVRON'S COUNSEL PURSUANT
                                 TO PROTOCOL (0.1).

10/14/19       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      2.90
                                 DOCUMENT REVIEW (1.4); DRAFTING CASE MEMO FOR
                                 DOCUMENT REVIEWERS (1.3); CORRESPONDENCE WITH
                                 CLIENT (.2).

10/14/19       ABS               EMAILS WITH CLIENT RE: CONFIDENTIAL PERSONS LIST                                                           0.30
                                 AND WORK RELATING TO SAME.

10/14/19       JK*               DISCUSS CONTRACT REVIEWER DETAILS AND COSTS                                                                0.60
                                 WITH CASE TEAM.

10/15/19       MLY               CORRESPONDENCE RE DOCUMENT REVIEW.                                                                         0.20

10/15/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: RIZACK                                                                   0.20
                                 PARAGRAPH 4 DECLARATION.

10/15/19       ABS               DRAFT/REVISE DOCUMENT REVIEW MEMORANDUM AND                                                                1.10
                                 ANALYSIS OF VARIOUS DOCUMENTS IN CONNECTION

                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 18
                                                                  20 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 NOVEMBER 26, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1033030



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 WITH SAME.

10/16/19       MLY               CORRESPONDENCE AND TELECONFERENCE RE                                                                       1.20
                                 DOCUMENT REVIEW.

10/16/19       ABS               CALL WITH SDNY CLERK'S OFFICE AND RELATED WORK                                                             1.50
                                 IN CONNECTION WITH FILING IMAGES UNDER SEAL (0.3);
                                 ADDITIONAL WORK RELATING TO RUNNING SEARCH
                                 TERMS AND IDENTIFYING VOLUME OF DOCUMENTS AND
                                 FALSE POSITIVES (1.2)

10/16/19       RT*               EVALUATE SEACH STRINGS AND STR REPORT FOR                                                                  1.50
                                 FLASE POSITIVES, TESTING DIFFERENT SEARCH
                                 VARIATIONS. REPORTING FINDING TO THE CASE TEAM.

10/16/19       JK*               ANALYZE SEARCH TERMS IN RELATIVITY AND RESULTS                                                             2.40
                                 WITH CASE TEAM. CREATE REPORTS ON SEARCH
                                 TERMS AND EXPLANATIONS.

10/17/19       MLY               CORRESPONDENCE RE DOCUMENT PROCESSING AND                                                                  1.00
                                 REVIEW (.1); TELECONFERENCE WITH A. SILVERMAN RE
                                 SAME (.8); CORRESPONDENCE FROM OPPOSING
                                 COUNSEL (.1).

10/17/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: PROTOCOL                                                                 0.90
                                 (0.1); MEETING WITH M. YAEGER AND PRACTICE
                                 TECHNOLOGY TEAM RE: SEARCH TERMS AND
                                 STRATEGY AS IT RELATES TO FALSE POSITIVES (0.8).

10/17/19       RT*               PROVIDING CASE TEAM SUPPORT, RUNNING A NUMBER                                                              3.20
                                 OR SEARCH VARIATIONS IN A EFFORT TO CULL THE
                                 REVIEW SET.

10/17/19       JK*               ANALYZE SEARCH TERMS IN RELATIVITY AND RESULTS                                                             0.50
                                 WITH CASE TEAM. CREATE REPORTS ON SEARCH
                                 TERMS AND EXPLANATIONS.

10/18/19       ABS               REVIEW/ANALYZE FORENSIC INSPECTION PROTOCOL                                                                0.80
                                 AGREED UPON BETWEEN CRYPSIS AND STROZ (0.4);
                                 WORK WITH PRACTICE TECHNOLOGY TEAM IN
                                 CONNECTION WITH CONTINUED ANALYSIS OF SEARCH
                                 TERM RESULTS (0.4).

10/18/19       RT*               RERUN SEARCH TERMS WITH MULTIPLE VARIATION,                                                                3.70
                                 AND PROVIDE NEW REPORTING, ALONG WITH
                                 DIFFERENT REVIEW SCENARIOS BASED ON HOW THE
                                 MATERIAL IS SEARCHED. ALSO PROVIDE EXAMPLES OF
                                 FALSE POSITIVES FOR A FEW PROBLEMATIC TERMS.

10/18/19       JK*               ANALYZE SEARCH TERMS IN RELATIVITY AND RESULTS                                                             0.90
                                 WITH CASE TEAM. CREATE REPORTS ON SEARCH

                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 19
                                                                  21 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 NOVEMBER 26, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1033030



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 TERMS AND EXPLANATIONS.

10/21/19       MLY               TELECONFERENCES AND CORRESPONDENCE WITH                                                                    2.50
                                 TEAM RE DOCUMENT REVIEW (.8); REVIEW AND
                                 ANALYSIS OF FORENSIC EXPERT’S PROTOCOL AND
                                 BUDGET (1.4): CORRESPONDENCE WITH OPPOSING
                                 COUNSEL (.1); CORRESPONDENCE WITH CLIENT (.2).

10/21/19       ABS               CONTINUE WORKING WITH PRACTICE TECHNOLOGY                                                                  3.90
                                 TEAM RE: POTENTIAL REVISIONS TO SEARCH TERM
                                 (2.2); DRAFT EMAIL TO CHEVRON'S COUNSEL RE:
                                 MODIFYING SEARCH TERMS (1.5); EMAILS WITH CLIENT
                                 RE: DOCUMENT SEARCHES (0.2).

10/21/19       RT*               CASE TEAM SUPPORT ON SEARCHES, AND REPORTING                                                               1.80
                                 ON ADDITIONAL VARIATIONS AND PROXIMITY CHANGES.

10/21/19       JK*               ANALYZE SEARCH TERMS IN RELATIVITY AND RESULTS                                                             2.40
                                 WITH CASE TEAM. CREATE REPORTS ON SEARCH
                                 TERMS AND EXPLANATIONS.

10/22/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                    0.70
                                 SEARCH TERMS (.1); CONFERENCE WITH A. SILVERMAN
                                 RE SAME (.3); TELECONFERENCE WITH CLIENT RE
                                 CONTRACT ATTORNEYS (.3).

10/22/19       ABS               COMMUNICATIONS WITH CLIENT (0.3); EMAIL                                                                    2.70
                                 CHEVRON'S COUNSEL RE: SEARCH TERMS (0.4);
                                 CONTINUE WORKING WITH PRACTICE TECHNOLOGY
                                 TEAM RE: ANALYSIS OF SEARCH TERMS (2.0).

10/22/19       HS*               DOCUMENT REVIEW.                                                                                           3.40

10/22/19       RT*               IDENTIFY DOCUMENTS AND PROMOTED THEM TO THE                                                                1.30
                                 REVIEW DATABASE. CREATE REVIEW BATCHES.

10/22/19       JK*               UPDATE SEARCH TERMS, CODING PANEL AND FIELDS                                                               2.40
                                 IN RELATIVITY REVIEW WORKSPACE.

10/23/19       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      0.30
                                 DOCUMENT REVIEW.

10/23/19       ABS               EMAILS WITH CRYPSIS AND CHEVRON'S COUNSEL RE:                                                              0.80
                                 BUDGETING AND FORENSIC INSPECTION ANALYSES.

10/23/19       HS*               DOCUMENT REVIEW.                                                                                           4.20

10/23/19       RT*               ADD NEW TAG TO CODING LAYOUT; EMAIL                                                                        0.40
                                 COMMUNICATION.

10/23/19       JK*               ANALYZE SEARCH TERMS IN RELATIVITY AND RESULTS                                                             0.50
                                 WITH CASE TEAM. CREATE REPORTS ON SEARCH


                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 20
                                                                  22 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 NOVEMBER 26, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1033030



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 TERMS AND EXPLANATIONS.

10/24/19       MLY               CORRESPONDENCE AND TELECONFERENCES WITH                                                                    2.10
                                 TEAM RE DOCUMENT REVIEW AND SEARCH TERMS.

10/24/19       ABS               EMAILS WITH CLIENT RE: PERSONAL/CONFIDENTIAL                                                               4.00
                                 LIST (0.3); MEET WITH M. YAEGER RE: COSTS AND
                                 STRATEGY RE: SAME (0.5); WORK WITH PRACTICE
                                 TECHNOLOGY TEAM RE: PERSONAL/CONFIDENTIAL
                                 SEARCHES (0.6); EMAILS WITH CHEVRON’S COUNSEL
                                 RE: SEARCH TERMS (0.2); DRAFT/REVISE LETTER TO
                                 COURT RE: SEARCH TERMS AND COSTS (2.2); EMAILS
                                 WITH CRYPSIS RE: FORENSIC ANALYSIS (0.2).

10/24/19       HS*               DOCUMENT REVIEW.                                                                                           4.10

10/25/19       MLY               CORRESPONDENCE WITH TEAM AND OPPOSING                                                                      0.70
                                 COUNSEL RE SEARCH TERMS (.2); CONFERENCES,
                                 TELECONFERENCES, AND EMAILS WITH TEAM RE
                                 DOCUMENT REVIEW (.5).

10/25/19       ABS               EMAIL TO CHEVRON'S COUNSEL RE: SEARCH TERMS                                                                1.00
                                 (0.3); EMAILS WITH CLIENT RE: CONFIDENTIAL PERSONS
                                 LIST (0.3); CONTINUE WORKING WITH PRACTICE
                                 TECHNOLOGY TEAM IN CONNECTION WITH PROTOCOL
                                 (0.4).

10/25/19       HS*               COORDINATE WITH DOCUMENT PRODUCTION TEAM                                                                   4.60
                                 AND DOCUMENT REVIEW.

10/25/19       RT*               EDITING PRIVILEGE TERMS AND ADDING VARIATIONS;                                                             2.50
                                 APPLY TERMS AND RED HIGHLIGHTING; EDIT AND
                                 APPLY CONFIDENTIAL TERMS, HIGHLIGHTING,
                                 CALCULATING HITS OF THREE OR MORE TERMS, AND
                                 CREATING REVIEW SET.

10/25/19       RT*               CALL WITH KEVIN FROM THE CRYPSIS GROUP TO                                                                  0.90
                                 DISCUSS ONGOING PROCESSING AND CAPTURING ALL
                                 HASH VALUES TO IDENTIFY SOURCE DOCUMENTS THAT
                                 ARE ALREADY COLLECTED.

10/27/19       ABS               EMAIL WITH CHEVRON’S COUNSEL RE: REVISIONS TO                                                              0.20
                                 SEARCH TERMS.

10/27/19       HS*               CALLS WITH MICHAEL YAEGER AND CLIENT IN                                                                    1.20
                                 REGARDS TO PRODUCTION DEADLINE AND RELATIVITY
                                 SETUP.

10/28/19       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      0.60
                                 DOCUMENT REVIEW (.4); TELECONFERENCE WITH
                                 CLIENT RE SAME (.2).

                                                                   PAGE 5
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 21
                                                                  23 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 NOVEMBER 26, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1033030



DATE           INIT              DESCRIPTION                                                                                          HOURS

10/28/19       ABS               SECOND-LEVEL REVIEW OF INITIAL DOCUMENT                                                                    1.80
                                 PRODUCTION (1.3); EMAILS WITH CLIENT RE: SAME (0.3);
                                 WORK WITH PRACTICE TECHNOLOGY TEAM RE:
                                 REVISED SEARCH TERMS (0.2).

10/28/19       HS*               REVIEW LANGUAGE DETECTION REPORTS AND                                                                      1.50
                                 DOCUMENT REVIEW.

10/28/19       RT*               APPLY UPDATES TO SEARCH TERMS, APPLY                                                                       2.30
                                 EXCLUSIONS, AND RECALCULATE POTENTIAL REVIEW
                                 POPULATION.

10/29/19       MLY               TELECONFERENCES, CONFERENCES AND                                                                           1.80
                                 CORRESPONDENCE RE DOCUMENT REVIEW (1.0);
                                 DOCUMENT REVIEW (.8).

10/29/19       ABS               CONTINUE DRAFTING/REVISING LETTER TO COURT RE:                                                             3.40
                                 FEES AND PROTOCOL DEADLINES (2.3); CONTINUE
                                 SECOND-LEVEL REVIEW OF INITIAL DOCUMENT
                                 PRODUCTION SET (0.8); EMAILS WITH CRYPSIS RE:
                                 RECONSTRUCTION ANALYSIS (0.3).

10/29/19       HS*               CREATE DOCUMENT REVIEW GUIDE FOR CLIENT AND                                                                0.80
                                 CALL.

10/29/19       HS*               DOCUMENT REVIEW.                                                                                           1.60

10/29/19       RT*               CREATE XREF FILE WITH HASH VALUES FOR KEVIN                                                                0.60
                                 FAULKNER.

10/30/19       MLY               CORRESPONDENCE, CONFERENCES, AND                                                                           4.10
                                 TELECONFERENCES REGARDING DOCUMENT REVIEW
                                 (2.8); FINALIZING DOCUMENT PRODUCTION (1.3).

10/30/19       ABS               REVIEW OF INITIAL DOCUMENTS SET IN CONNECTION                                                              4.10
                                 WITH FINALIZING PRODUCTION (2.5); WORK WITH
                                 PRACTICE TECHNOLOGY TEAM IN CONNECTION WITH
                                 FINALIZING DOCUMENT PRODUCTION (1.3); EMAILS
                                 WITH J. MCGINTY RE: DOCUMENT REVIEW COSTS (0.3).

10/30/19       HS*               FINALIZE PRODUCTION AND CONFER WITH COUNSEL                                                                1.60
                                 AND DOCUMENT PRODUCTION IN REGARDS TO
                                 PRODUCTION PARAMETERS.

10/30/19       RT*               WORKING WITH CASE TEAM TO FINALIZE PRODUCTION                                                              3.50
                                 POPULATION, RUN CONFLICT CHECKS, AND PREPARE
                                 PRODUCTION TO OPPOSING COUNSEL
                                 SPECIFICATIONS.

10/31/19       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      1.50
                                 DOCUMENT REVIEW.


                                                                   PAGE 6
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 22
                                                                  24 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 NOVEMBER 26, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1033030



DATE           INIT              DESCRIPTION                                                                                          HOURS

10/31/19       ABS               CONTINUE DRAFTING/REVISING LETTER TO COURT RE:                                                             2.90
                                 PROTOCOL DEADLINES AND FEES (0.5); EMAILS WITH
                                 CHEVRON'S COUNSEL RE: SAME (0.5); MEET WITH M.
                                 YAEGER RE: STRATEGY AS IT PERTAINS TO SEEKING
                                 RELIEF CONCERNING DEADLINES AND FEES (1.3);
                                 WORK WITH PRACTICE TECHNOLOGY TEAM IN
                                 CONNECTION WITH   RESPONDING TO EMAIL FROM
                                 CHEVRON'S COUNSEL CONCERNING SEARCH TERMS
                                 (0.6).


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $55,156.00



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                           30.60         hours at           $665.00         =       20,349.00
ABS             ALEX B. SILVERMAN                                        39.80         hours at           $500.00         =       19,900.00
HS*             HANNA STRANGE*                                           23.00         hours at           $300.00         =        6,900.00
RT*             ROGER TRACEY*                                            21.70         hours at           $255.00         =        5,533.50
JK*             JAMES KUBICZ*                                             9.70         hours at           $255.00         =        2,473.50
                TOTALS                                                  124.80                                                   $55,156.00

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                             $55,156.00

INTEREST                                                                                                              $                 688.20
                                                                        INVOICE 1033030 TOTAL                         $             55,844.20


BALANCE DUE FROM PREVIOUS STATEMENT                                                                                   $           145,776.20
LESS: PAYMENTS                                                                                                        $                 0.00



                                                                            TOTAL AMOUNT DUE                          $           201,620.40




                                                                   PAGE 7
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
Case 1:11-cv-00691-LAK-RWL Document 2482-18 Filed 04/21/20 Page 25 of 33
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 24
                                                                  26 of
                                                                     of 31
                                                                        33
                                                                                                                                  ATTORNEYS AT LAW

                                                                                                                                                     Atlanta
                                                                                                                                                Florham Park
                                                                                                                                                     Hartford
                                                                                                                                                Los Angeles
                                                                                                                                                      Miami
                                                                                                                                                    New York
                                                                                                                                                     Orlando
                                                                                                                                                 Tallahassee
                                                                                                                                                      Tampa
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 DECEMBER 20, 2019                         Washington, DC
                                                                                                                                            West Palm Beach
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1039456


PRO6ESSIONAL SERVICES AS POSTED THROUGH NOVEMBER 34124F9


DATE           INIT              DESCRIPTION                                                                                          HOURS

10/31/19       JK*               ANALYZE SEARCH TERMS IN RELATIVITY AND RESULTS                                                              2.20
                                 WITH CASE TEAM. CREATE REPORTS ON SEARCH
                                 TERMS AND EXPLANATIONS.

11/01/19       MLY               TELECONFERENCES AND CORRESPONDENCE RE                                                                       2.60
                                 DOCUMENT REVIEW AND ASSISTED REVIEW
                                 TECHNOLOGY (1.5); CORRESPONDENCE AND
                                 TELECONFERENCE WITH CLIENT (.3);
                                 TELECONFERENCE WITH OPPOSING COUNSEL (.8).

11/01/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: MEET AND                                                                  2.80
                                 CONFER (0.2); PREPARE FOR/ATTEND
                                 TELECONFERENCE WITH CHEVRON'S COUNSEL RE:
                                 PROTOCOL COSTS, DEADLINES AND RELATED ISSUES
                                 (1.2); MEET WITH M. YAEGER RE: STRATEGY FOR
                                 SEEKING COSTS AND ADDRESSING DEADLINE ISSUES
                                 IN LIGHT OF TELECONFERENCE (0.7); REVISE
                                 POTENTIAL LETTER TO COURT RE: PROTOCOL COSTS
                                 AND DEADLINES (0.3); EMAILS WITH CLIENT RE:
                                 PROTOCOL COSTS AND DEADLINES (0.4).

11/01/19       JK*               ANALYZE SEARCH TERMS IN RELATIVITY AND RESULTS                                                              1.40
                                 WITH CASE TEAM. CREATE REPORTS ON SEARCH
                                 TERMS AND EXPLANATIONS.

11/02/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                     0.20
                                 DOCUMENT REVIEW.

11/02/19       ABS               EMAIL WITH CHEVRON’S COUNSEL RE: COSTS.                                                                     0.20

11/03/19       MLY               TELECONFERENCE WITH A. SILVERMAN RE DOCUMENT                                                                0.60
                                 REVIEW (.2); CORRESPONDENCE WITH OPPOSING
                                 COUNSEL RE DOCUMENT REVIEW (.4)

11/03/19       ABS               EMAILS WITH CHEVRON’S COUNSEL IN FOLLOW UP TO                                                               0.90
                                 TELECONFERENCE.

11/04/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                     2.00
                                 DOCUMENT REVIEW (1.0); INTERNAL
                                 CORRESPONDENCE AND CONFERENCES RE

                                                                   PAGE 1
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 25
                                                                  27 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 DECEMBER 20, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1039456



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 DOCUMENT REVIEW (.8); TELECONFERENCE WITH
                                 CLIENT (.2).

11/04/19       ABS               EMAILS WITH CHEVRON’S COUNSEL RE: PROTOCOL                                                                 1.60
                                 ISSUES (1.2); FURTHER WORK WITH PRACTICE
                                 TECHNOLOGY TEAM IN CONNECTION WITH PROVIDING
                                 SEARCH TERMS REPORTS TO CHEVRON’S COUNSEL
                                 (0.4).

11/04/19       RT*               SEARCH RIZACK'S TEXT MESSAGES FOR                                                                          1.60
                                 COMMUNICATION WITH DONZIGER. APPLY SEARCH
                                 MODIFICATIONS TO STR AND PROVIDE UPDATED
                                 REPORTING.

11/04/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     5.50
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/05/19       MLY               CORRESPONDENCE AND TELECONFERENCES RE                                                                      0.70
                                 DOCUMENT REVIEW.

11/05/19       ABS               MEET WITH PRACTICE TECHNOLOGY TEAM IN                                                                      1.30
                                 CONNECTION WITH PROVIDING SEARCH TERM
                                 REPORTS TO CHEVRON’S COUNSEL (0.9); EMAILS WITH
                                 CHEVRON’S COUNSEL RE: SEARCH TERM REPORTS
                                 (0.4).

11/05/19       RT*               CALL WITH LEGAL TEAM TO DISCUSS SEARCHES AND                                                               0.90
                                 REVIEW SETS; UPDATE SEARCH TERMS AND SEND NEW
                                 REPORTS.

11/05/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     2.50
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/06/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                    0.40
                                 DOCUMENT REVIEW (.2); CORRESPONDENCE WITH
                                 EXPERT TEAM RE DOCUMENT REVIEW (.2)

11/06/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: PROPOSED                                                                 0.20
                                 LIMITATIONS TO SEARCH TERMS.

11/07/19       MLY               CORRESPONDENCE WITH OPPOSING COUNSEL RE                                                                    0.50
                                 DOCUMENT REVIEW (.1); INTERNAL CORRESPONDENCE
                                 AND TELECONFERENCES DOCUMENT REVIEW (0.4).

11/07/19       ABS               FURTHER EMAILS WITH CHEVRON'S COUNSEL RE:                                                                  0.60
                                 PROPOSED LIMITATIONS TO SEARCH TERMS (0.2);
                                 REVIEW RESULTS OF EMAIL SEARCHES IN
                                 CONNECTION WITH EVALUATING POTENTIAL SEARCH
                                 TERM REVISIONS (0.4).

                                                                   PAGE 2
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 26
                                                                  28 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 DECEMBER 20, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1039456



DATE           INIT              DESCRIPTION                                                                                          HOURS

11/07/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     1.10
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/08/19       MLY               EMAILS AND TELECONFERENCES REGARDING                                                                       0.30
                                 DOCUMENT REVIEW.

11/08/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: UPDATED                                                                  0.90
                                 SEARCHES (0.3); WORK WITH PRACTICE TECHNOLOGY
                                 TEAM IN CONNECTION WITH FURTHER REVISING
                                 SEARCHES (0.6).

11/08/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     2.70
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/11/19       MLY               CORRESPONDENCE AND TELECONFERENCES                                                                         1.00
                                 REGARDING DOCUMENT REVIEW, INCLUDING
                                 CORRESPONDENCE WITH OPPOSING COUNSEL.

11/11/19       ABS               EMAILS WITH CHEVRON’S COUNSEL RE: REVISIONS TO                                                             1.00
                                 SEARCH TERMS (0.3); CONTINUE TO WORK WITH
                                 PRACTICE TECHNOLOGY TEAM IN CONNECTION WITH
                                 RUNNING MODIFIED SEARCHES, INCLUDING ANALYSIS
                                 OF SEARCH RESULTS (0.5); EMAILS WITH CLIENT RE:
                                 SEARCH TERM RESULTS (0.2).

11/11/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     6.20
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/12/19       ABS               EMAILS WITH CHEVRON’S COUNSEL REGARDING                                                                    0.20
                                 REVISED SEARCH TERM RESULTS.

11/13/19       ABS               CONTINUE WORKING WITH PRACTICE TECHNOLOGY                                                                  0.60
                                 TEAM AND CRYPSIS IN CONNECTION WITH IDENTIFYING
                                 AND PROCESSING ALL RECOVERED AND/OR ACTIVE
                                 DOCUMENTS AND FILES.

11/13/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     2.10
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/14/19       MLY               INTERNAL CONFERENCES AND CORRESPONDENCE                                                                    0.30
                                 REGARDING DOCUMENT REVIEW AND DOCUMENT
                                 RECOVERY (.2); TELECONFERENCE WITH CLIENT (.1).

11/14/19       ABS               DRAFT EMAIL TO CHEVRON'S COUNSEL FOLLOWING UP                                                              0.20
                                 RE: REVISED SEARCH TERM RESULTS.

11/14/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     2.10
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE

                                                                   PAGE 3
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 27
                                                                  29 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 DECEMBER 20, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1039456



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/15/19       MLY               CORRESPONDENCE AND TELECONFERENCES                                                                         1.60
                                 REGARDING DOCUMENT REVIEW.

11/15/19       ABS               EMAILS WITH CHEVRON'S COUNSEL RE: TOLLING OF                                                               3.70
                                 PRODUCTION DEADLINES AND STATUS OF SEARCH
                                 TERM REVISIONS (0.4); REVIEW "RECOVERED" FILES
                                 AND DOCUMENTS (2.2); CONTINUE WORKING WITH
                                 PRACTICE TECHNOLOGY TEAM IN CONNECTION WITH
                                 LOCATING AND REVIEWING TEXT MESSAGES AND
                                 OTHER NON-EMAIL COMMUNICATIONS (0.7); EMAILS
                                 WITH CLIENT RE: TEXT AND WHATSAPP MESSAGES
                                 (0.4).

11/15/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     2.70
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/18/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     3.70
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/19/19       MLY               INTERNAL CONFERENCES, TELECONFERENCES AND                                                                  2.00
                                 CORRESPONDENCE RE DOCUMENT REVIEW; ANALYSIS
                                 AND REVIEW OF DOCUMENTS.

11/19/19       ABS               FURTHER EMAILS WITH CHEVRON'S COUNSEL RE:                                                                  7.00
                                 REVISIONS TO SEARCH TERMS (0.4); CALLS AND EMAILS
                                 WITH CLIENT RE: DOCUMENTS IN CONNECTION WITH
                                 MAKING SECOND DOCUMENT PRODUCTION (0.8);
                                 CONTINUE DRAFTING LETTER TO COURT RE: FEES AND
                                 DEADLINES (2.8); CONTINUE REVIEWING DONZIGER
                                 DOCUMENTS/COMMUNICATIONS, AND SEPARATELY
                                 CONTINUE REVIEWING RECOVERED FILES AND
                                 WORKING WITH PRACTICE TECHNOLOGY TEAM IN
                                 CONNECTION WITH SAME, IN CONNECTION WITH
                                 MAKING SECOND DOCUMENT PRODUCTION (3.2).

11/19/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     3.20
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/20/19       MLY               CORRESPONDENCE AND TELECONFERENCES WITH                                                                    0.80
                                 TEAM RE DOCUMENT REVIEW AND PRODUCTION.

11/20/19       ABS               CALL WITH CRYPSIS RE: FINALIZING RECONSTRUCTION                                                            6.90
                                 RECOVERY ANALYSIS (0.9); CALLS AND EMAILS WITH
                                 CLIENT RE: DOCUMENTS IN CONNECTION WITH MAKING
                                 NEXT DOCUMENT PRODUCTION (0.8); EMAILS WITH

                                                                   PAGE 4
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 28
                                                                  30 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 DECEMBER 20, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1039456



DATE           INIT              DESCRIPTION                                                                                          HOURS

                                 CHEVRON'S COUNSEL RE: TEXT MESSAGES TO/FROM
                                 DONZIGER (0.2); FURTHER REVIEW AND ANALYSIS OF
                                 EMAIL AND NON-EMAIL MESSAGES AND RELATED
                                 DOCUMENTS IN CONNECTION WITH MAKING SECOND
                                 DOCUMENT PRODUCTION (3.3); CONTINUE WORKING
                                 PRACTICE TECHNOLOGY TEAM IN CONNECTION WITH
                                 SAME (1.0); CONTINUE DRAFTING/REVISING LETTER TO
                                 COURT RE: FEES AND DEADLINES, INCLUDING TO
                                 INCORPORATE ADDITIONAL UPDATES (0.7).

11/20/19       RT*               CASE TEAM SUPPORT, QC SEARCH.                                                                              0.20

11/20/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     4.70
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/21/19       MLY               DOCUMENT REVIEW AND TELECONFERENCES AND                                                                    3.90
                                 CORRESPONDENCE RE SAME.

11/21/19       KMS               REVIEW COURT'S ORDER, THE PARTIES' LETTER, AND                                                             0.90
                                 THE PARTIES' PROTOCOL TO PREPARE FOR DRAFTING
                                 LEGAL STANDARD.

11/21/19       ABS               EMAILS WITH CLIENT IN CONNECTION WITH PREPARING                                                            9.30
                                 TO MAKE SECOND DOCUMENT PRODUCTION (0.8);
                                 EMAIL FROM CHEVRON'S COUNSEL ATTACHING
                                 ADDITIONAL SEARCH TERM REVISIONS AND REVIEW
                                 SAME (0.2); MEET WITH M. YAEGER RE: IN CONNECTION
                                 WITH SECOND DOCUMENT PRODUCTION AND VARIOUS
                                 OTHER ISSUES PERTAINING TO MATTER (0.7);
                                 RESEARCH RE: PROCEDURAL GROUNDS FOR SEEKING
                                 JUDICIAL RELIEF RE: FEES AND DEADLINES (0.3);
                                 CONTINUE REVIEWING/ANALYZING DOCUMENTS IN
                                 CONNECTION WITH DOCUMENT PRODUCTION (2.3);
                                 CONTINUE DRAFTING/REVISING MOTION FOR FEES AND
                                 MODIFICATION OF PROTOCOL DEADLINES (3.3);
                                 REVIEW/ANALYZE NEW YORK CASE LAW IN
                                 CONNECTION WITH DRAFTING MOTION (1.3); WORK
                                 WITH PRACTICE TECHNOLOGY TEAM RE: DOCUMENT
                                 PRODUCTION AND RUNNING CHEVRON'S NEW REVISED
                                 SEARCH TERM LIST (0.4)

11/21/19       RT*               EXPORT DOCUMENTS TO SEND TO THE CLIENT FOR                                                                 0.60
                                 REVIEW.

11/22/19       MLY               TELECONFERENCES AND CORRESPONDENCE RE                                                                      2.30
                                 DOCUMENT REVIEW AND POTENTIAL MOTION RE
                                 COSTS AND DEADLINES.



                                                                   PAGE 5
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 29
                                                                  31 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 DECEMBER 20, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1039456



DATE           INIT              DESCRIPTION                                                                                          HOURS

11/22/19       KMS               LEGAL RESEARCH RE RULE 43 CASE LAW.                                                                         2.90

11/22/19       KMS               DRAFT LEGAL STANDARD FOR MOTION REGARDING                                                                   0.80
                                 RULE 45 FEES AND MODIFICATION.

11/22/19       ABS               WORK WITH PRACTICE TECHNOLOGY TEAM IN                                                                       9.60
                                 CONNECTION WITH FINALIZING DOCUMENT
                                 PRODUCTION (0.6); MEETINGS WITH M. YAEGER IN
                                 CONNECTION WITH SECOND DOCUMENT PRODUCTION
                                 AND MOTION FOR FEES (1.0); CONTINUE
                                 REVIEWING/ANALYZING DOCUMENTS IN CONNECTION
                                 WITH DOCUMENT PRODUCTION (1.7); DRAFTING
                                 MOTION FOR FEES AND MODIFICATION OF PROTOCOL
                                 DEADLINES (6.2); REVIEW/ANALYZE NEW YORK CASE
                                 LAW IN CONNECTION WITH DRAFTING MOTION (0.5);
                                 COMMUNICATIONS WITH CLIENT RE: SECOND
                                 DOCUMENT PRODUCTION (0.6); COMMUNICATIONS
                                 WITH K. FAULKNER RE: FINALIZING CRYPSIS' ANALYSIS
                                 (0.4); EMAILS WITH CHEVRON'S COUNSEL RE: REVISED
                                 SEARCH TERM RESULTS AND DOCUMENT PRODUCTION
                                 (0.2).

11/22/19       RT*               RUN NEW SEARCH TERMS AND APPLY CONFIDENTIAL                                                                 1.80
                                 EXCLUSIONS, AND GENERATE REPORTING.

11/22/19       RT*               DOWNLOAD NEW DATA AND PREPARE TO BE                                                                         1.00
                                 PROCESSED.

11/22/19       RT*               RUN CONFLICT CHECKS AND PREPARE PRODUCTION.                                                                 2.10

11/25/19       MLY               CORRESPONDENCE AND CONFERENCE WITH A.                                                                       0.60
                                 SILVERMAN RE DISCOVERY.

11/25/19       KMS               RESEARCH UNDUE BURDEN CASE LAW FOR DRAFTING                                                                 1.00
                                 MOTION SEEKING FEES.

11/25/19       ABS               CONTINUE WORKING WITH PRACTICE TECHNOLOGY                                                                  11.60
                                 TEAM IN CONNECTION WITH FINALIZING SECOND
                                 DOCUMENT PRODUCTION (0.7); EMAIL CHEVRON'S
                                 COUNSEL RE: SECOND DOCUMENT PRODUCTION (0.3);
                                 CONTINUE DRAFTING/REVISING MOTION RE: FEES AND
                                 DEADLINES, INCLUDING FURTHER RESEARCH AND
                                 ANALYSIS OF NEW YORK LAW RE: SAME (8.7);
                                 DRAFT/REVISE NOTICE OF MOTION AND DECLARATION
                                 IN SUPPORT (0.5); MEETINGS WITH M. YAEGER RE:
                                 ISSUES PERTAINING TO MOTION (0.6); EMAILS AND
                                 TELECONFERENCE WITH K. FAULKNER OF CRYPSIS RE:
                                 PROCESSING OF OLM/OLK FILES AND ISSUES RELATED
                                 TO MOTION (0.8).


                                                                   PAGE 6
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 30
                                                                  32 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                 DECEMBER 20, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                 REF NO.: 14062-39418
                                                                                                   INVOICE NUMBER: 1039456



DATE           INIT              DESCRIPTION                                                                                          HOURS

11/26/19       MLY               REVISING MOTION TO COURT RE DEADLINES AND FEES.                                                            3.80

11/26/19       KMS               DRAFT PORTION OF THE UNDUE BURDEN ARGUMENT                                                                 1.40
                                 FOR RULE 45 MOTION

11/26/19       KMS               CONTINUE RESEARCH ON UNDUE BURDEN ISSUE IN                                                                 5.40
                                 PREPARATION FOR DRAFTING MOTION

11/26/19       ABS               CONTINUE DRAFTING/REVISING MEMO OF LAW AND                                                                 6.10
                                 RELATED MOTION PAPERS (4.3); FURTHER ANALYSIS OF
                                 NEW YORK LAW IN CONNECTION WITH DRAFTING
                                 MOTION (0.6); EMAILS WITH CRYPSIS IN CONNECTION
                                 WITH ISSUES PERTAINING TO MOTION (0.5); MEETINGS
                                 WITH PRACTICE TECHNOLOGY TEAM AND M. YAEGER
                                 RE: MOTION AND PROCESSING OF OLM/OLK FILES (0.5);
                                 EMAILS WITH CLIENT RE: MOTION (0.2)

11/26/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     0.70
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.

11/27/19       MLY               REVISING AND FINALIZING MOTION RE DEADLINES AND                                                            4.00
                                 FEES.

11/27/19       KMS               REVIEW AFFIRMATION FOR MOTION FILING                                                                       0.10

11/27/19       ABS               CONTINUE DRAFTING/REVISING MOTION (MEMO OF                                                                 4.90
                                 LAW, DECLARATION, AND NOTICE) IN CONNECTION
                                 WITH FINALIZING AND FILING SAME (4.3);
                                 COMMUNICATIONS WITH CLIENT RE: MOTION (0.4);
                                 COMMUNICATIONS WITH CRYPSIS RE: MOTION (0.2).

11/27/19       HS*               REVIEW AND EDIT NOTICE OF MOTION.                                                                          1.10

11/27/19       JK*               UPDATE AND ANALYZE NEW SEARCH TERMS IN                                                                     1.20
                                 RELATIVITY AND RESULTS WITH CASE TEAM. CREATE
                                 REPORTS ON SEARCH TERMS AND EXPLANATIONS.


               TOTAL FEES FOR PROFESSIONAL SERVICES                                                                              $71,285.00



ATTORNEY FEE SUMMARY

MLY             MICHAEL YAEGER                                            27.60        hours at           $665.00        =         18,354.00
KMS             KATELYN M. SANDOVAL                                       12.50        hours at           $400.00        =          5,000.00
ABS             ALEX B. SILVERMAN                                         69.60        hours at           $500.00        =         34,800.00
HS*             HANNA STRANGE*                                             1.10        hours at           $300.00        =            330.00
RT*             ROGER TRACEY*                                              8.20        hours at           $255.00        =          2,091.00



                                                                   PAGE 7
       Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                      Carlton Fields practices law in California through Carlton Fields, LLP
  Case 1:11-cv-00691-LAK-RWL Document
  Case 1:11-cv-00691-LAK-RWL Document 2472-11
                                      2482-18 Filed
                                              Filed 04/06/20
                                                    04/21/20 Page
                                                             Page 31
                                                                  33 of
                                                                     of 31
                                                                        33
RIZACK, JOSHUA & RISING GROUP CONSULTING, INC, THE                                                DECEMBER 20, 2019
RE: CHEVRON CORPORATION LITIGATION                                                                REF NO.: 14062-39418
                                                                                                  INVOICE NUMBER: 1039456



JK*            JAMES KUBICZ*                                            42.00         hours at           $255.00 =               10,710.00
               TOTALS                                                  161.00                                                   $71,285.00

TOTAL FEES FOR PROFESSIONAL SERVICES                                                                                            $71,285.00




COSTS INCURRED ON YOUR BEHAL6 AS POSTED NOVEMBER 34124F9


              TELEPHONE                                                                                           5.35
11/20/19      COURT REPORTER CHARGE - VENDOR: SOUTHERN                                                          393.75
              DISTRICT REPORTERS PC - TRANSCRIPT ORIGINAL
              FROM 09/13/19 CASE # 11CV00691
11/19/19      EDISCOVERY DATA MANAGEMENT HOSTING                                                                 50.00
              $5/GB:RELATIVITY DATA HOSTING $5 - PER GB
11/19/19      EDISCOVERY DATA MANAGEMENT USER                                                                   190.00
              LICENSES:RELATIVITY USER LICENSES

TOTAL COSTS AS POSTED THROUGH NOVEMBER 30, 2019                                                                                      $639.10

INTEREST                                                                                                             $              1,088.16
                                                                       INVOICE 1039456 TOTAL                         $             73,012.26


BALANCE DUE FROM PREVIOUS STATEMENT                                                                                  $           201,620.40
LESS: PAYMENTS                                                                                                       $           (50,000.00)



                                                                           TOTAL AMOUNT DUE                          $           2201, 32., ,




                                                                  PAGE 8
      Services designated with an * were performed by persons not admitted to practice law, under the supervision of admitted attorneys.
                                     Carlton Fields practices law in California through Carlton Fields, LLP
